Exhibit 10.1

 

Mr. Wayne Pastore

7 Technology Park Dr.

Westford, MA  01886

 

April 29, 2010

 

Dear Wayne:

 

This letter confirms that, effective today, you have accepted the role of Senior
Vice President and Chief Financial Officer of Sonus Networks, Inc. (the
“Company”).  Your current duties as Vice President, Finance, Chief Accounting
Officer and Corporate Controller will be transferred as soon as acceptable
candidate(s) are identified and/or hired; until that time, you will retain those
duties.  As Senior Vice President, Treasurer and Chief Financial Officer of the
Company, your compensation will be increased as follows:

 

1.             Base Salary. Your will receive a base salary of $285,000,
effective today.

 

2.             Bonus at Target. Your annual bonus at target will equal sixty
percent (60%) of your then-current base salary.

 

3.             Retention Bonus. You will receive the full $125,000 retention
bonus to which you are entitled pursuant to the letter you received from the
Company dated February 18, 2010, at the time you assumed the duties of Interim
Chief Financial Officer.  Payment of this retention bonus will be made promptly.

 

You are, and will remain, an employee at will; nothing in this letter
constitutes a guaranty of employment for any particular period.  Capitalized
terms not defined herein have the meanings given to them in your employment
letter dated October 2, 2008.  Except as modified by this letter, the terms of
your October 2, 2008 employment letter remain in full force and effect.  The
letter agreement you received from the Company on February 18, 2010 is hereby
superseded and is, therefore, of no further force or effect.

 

Sincerely,

 

/s/ Kathy Harris

 

 

 

Kathy Harris

 

Vice President of Human Resources

 

 

 

ACCEPTED:

 

 

/w/ Wayne Pastore

 

Wayne Pastore

 

 

Date: 4/29/10

 

--------------------------------------------------------------------------------